Citation Nr: 0614887	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back injury. 

2.  Entitlement to service connection for high blood 
pressure. 

3.  Entitlement to service connection for vagus valve nerve 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1955 to April 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Notice under the Veterans Claims Assistance Act (VCAA) must 
be provided prior to the initial decision on a claim, and in 
those instances where such notice is not provided in a timely 
fashion, any possible prejudice can only be cured by 
subsequent readjudication of the claim.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA has 
duties under the VCAA to apprise a claimant of the evidence 
necessary to substantiate their claims for benefits and to 
make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claims.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Notice of the evidence 
needed to substantiate an initial rating and an appropriate 
effective date must also be provided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Unfortunately, the veteran was not provided with timely VCAA 
notice and notice of the evidence necessary to establish 
disability ratings and effective dates.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. §§ 3.400, 3.500.  
Although the record contains an April 2005 letter that would 
likely be adequate under the VCAA, the RO did not 
readjudicate the veteran's claims following the notice.  As 
such, this matter must be remanded to ensure that proper 
notice and procedure are provided with respect to the 
veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:
1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning 
disability ratings and effective dates 
for the award of benefits.

2.  After conducting any additional 
indicated development, the case should 
again be reviewed on the basis of any 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

